 



Exhibit 10.2
DIGENE CORPORATION
AMENDED AND RESTATED 1999 INCENTIVE PLAN
Article I
Purpose
     The purpose of the 1999 Incentive Plan (the “Plan”) is to enable Digene
Corporation (the “Company”) to offer Employees of the Company and its
Subsidiaries equity interests in the Company and options to acquire equity
interests in the Company, thereby helping to attract, retain and reward such
persons and strengthen the mutuality of interests between such persons and the
Company’s stockholders.
Article II
Definitions
     For purposes of the Plan, the following terms shall have the following
meanings:
     2.1 “Award” shall mean an award under the Plan of a Stock Option,
Restricted Stock, Unrestricted Stock or Performance Shares.
     2.2 “Board” shall mean the Board of Directors of the Company.
     2.3 “Change of Control” shall mean (a) the reorganization, consolidation or
merger of the Company or any of its Subsidiaries holding or controlling a
majority of the assets relating to the business of the Company, with or into any
third party (other than a Subsidiary); (b) the assignment, sale, transfer, lease
or other disposition of all or substantially all, but at least 40%, of the
assets of the Company and its Subsidiaries taken as a whole (measured by gross
fair market value without regard to liabilities); or (c) the acquisition by any
third party or group of third parties acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934, as amended) of shares of
voting stock of the Company, the result of which in the case of any transaction
described in clauses (a), (b) and (c) above is that immediately after the
transaction the stockholders of the Company immediately before the transaction,
other than the acquiror, own less than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors of the surviving or resulting corporation in a
transaction specified in clause (a) above, the acquiror in a transaction
specified in clause (b) above, or the Company or the acquiror in a transaction
specified in clause (c) above.
     2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     2.5 “Committee” shall mean the Compensation Committee of the Board, or any
other committee of the Board designated by the Board to administer this Plan,
with any such Committee consisting of two or more members of the Board;
provided, that if the Compensation Committee or any other such committee does
not meet the applicable independence requirements

 



--------------------------------------------------------------------------------



 



of Rule 16b-3(d) promulgated under the Securities Exchange Act of 1934, or
NASDAQ, for Awards to Reporting Persons the term “Committee” shall mean the
Board and for purposes of all Awards granted to the Chief Executive Officer of
the Company under this Plan the term “Committee” shall mean the independent
members of the Board.
     2.6 “Common Stock” shall mean the Common Stock, par value $0.01 per share,
of the Company.
     2.7 “Date of Grant” shall mean the date designated by the Committee as the
date as of which the Committee grants an Award, which shall not be earlier than
the date on which the Committee approves the granting of such Award.
     2.8 “Disability” shall mean a disability that results in a Participant’s
Termination of Employment with the Company or a Subsidiary, as determined
pursuant to standard Company procedures.
     2.9 “Effective Date” shall mean the date on which the Plan was originally
adopted by the Board.
     2.10 “Employee” shall mean any person engaged or proposed to be engaged as
an officer or employee of the Company or one of its Subsidiaries; provided,
however, that in the case of an Incentive Stock Option, the term “Employee”
shall mean any employee of the Company or of a “subsidiary corporation” (within
the meaning of Section 424(f) of the Code) of the Company.
     2.11 “Fair Market Value” for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, shall mean with respect to the Common Stock on any day, (i) the
closing sales price (or other exchange-designated daily sales price) on the
immediately preceding business day of a share of Common Stock as reported on the
principal securities exchange on which shares of Common Stock are then listed or
admitted to trading, or (ii) if not so reported, the closing sales price (or
other Nasdaq-designated daily sales price) on the immediately preceding business
day of a share of Common Stock as published in the Nasdaq National Market Issues
report in the Eastern Edition of The Wall Street Journal, or (iii) if not so
reported, the average of the closing (or other designated) bid and asked prices
on the immediately preceding business day as reported on the Nasdaq National
Market System, or (iv) if not so reported, as furnished by any member of the
National Association of Securities Dealers, Inc. selected by the Committee. In
the event that the price of a share of Common Stock shall not be so reported or
furnished, the Fair Market Value of a share of Common Stock shall be determined
by the Committee in good faith. A “business day” is any day, other than Saturday
or Sunday, on which the relevant market is open for trading.
     2.12 “Incentive Stock Option” shall mean any Stock Option awarded under the
Plan to an Employee that is intended to be and designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.
     2.13 “Non-Qualified Stock Option” shall mean any Stock Option granted under
the Plan that is not an Incentive Stock Option.
     2.14 “Participant” shall mean an Employee to whom an Award has been
granted.

2



--------------------------------------------------------------------------------



 



     2.15 “Performance Goal” shall mean objective financial or operating goals
and measures established by the Committee in accordance with Section 162(m) of
the Code. Such Performance Goals for any Performance Shares Award must be
established in writing not later than ninety (90) days after the commencement of
a Performance Period; provided that the outcome of each Performance Goal is
substantially uncertain at the time the Performance Goal is established. Such
Performance Goals may relate to identified business units, or the Company or any
Subsidiary and be based upon such performance criteria or combination of factors
as the Committee may deem appropriate, including, but not limited to, specified
levels of earnings per share, return on investment, return on stockholders’
equity, sales, costs or other objective measures related to the Company’s
performance.
     2.16 “Performance Period” shall mean the period of time selected by the
Committee during which the achievement of Performance Goals is measured for
purposes of determining the extent to which an applicable Performance Shares
Award has been earned or will vest.
     2.17 “Performance Shares” shall mean an Award, granted pursuant to
Article VII of this Plan, of the contingent right to receive a designated number
of shares of Common Stock, payable in Common Stock, cash, or a combination of
both (depending on the medium of payment selected by the Committee), at the end
of a specified Performance Period if specified Performance Goals are achieved.
Such rights are subject to forfeiture or reduction if the applicable Performance
Goals are not met within the applicable Performance Period.
     2.18 “Performance Shares Award” shall mean an Award of Performance Shares.
     2.19 “Performance Shares Award Commitment” shall mean the written
commitment delivered by the Company to the Participant evidencing a Performance
Shares Award and setting forth such terms and conditions of the Award as may be
deemed appropriate by the Committee. The Performance Shares Award Commitment
shall be in a form approved by the Committee, and once executed, shall be deemed
amended from time to time to include such additional terms and conditions as the
Committee may specify after the execution in the exercise of its powers under
the Plan.
     2.20 “Restricted Stock” shall mean an Award granted pursuant to Section 8.1
hereof, subject to such restrictions as the Committee may determine, as
evidenced in a Restricted Stock Agreement. Shares of Common Stock shall cease to
be Restricted Stock when, in accordance with the terms of the Restricted Stock
Agreement, they become transferable and free of risk of forfeiture.
     2.21 “Restricted Stock Agreement” shall mean the agreement evidencing the
grant of Restricted Stock to an Employee pursuant to this Plan.
     2.22 “Restriction Period” shall have the meaning set forth in
Section 8.2(c).
     2.23 “Stock Option” or “Option” shall mean any option to purchase shares of
Common Stock granted pursuant to Article VI hereof.
     2.24 “Subsidiary” shall mean any subsidiary of the Company, 50% or more of
the voting stock of which is owned, directly or indirectly, by the Company, that
is currently existing

3



--------------------------------------------------------------------------------



 



as of the Effective Date or formed or acquired by the Company while any Award is
outstanding under the Plan.
     2.25 “Termination of Employment” shall mean a termination of employment
with the Company and all of its Subsidiaries for reasons other than a military
or personal leave of absence granted by the Company or any Subsidiary.
     2.26 “Unrestricted Stock” shall mean Common Stock granted under Section 8.3
hereof.
     2.27 “Unrestricted Stock Agreement” shall mean the agreement evidencing the
grant of Unrestricted Stock to an Employee pursuant to this Plan.
Article III
Administration
     3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.
     3.2 Awards. The Committee shall have full authority to grant, pursuant to
the terms of the Plan, Stock Options, Restricted Stock, Unrestricted Stock or
Performance Shares to persons eligible under Article V. In particular, the
Committee shall have the authority:
          (a) to select the persons to whom Stock Options, Restricted Stock,
Unrestricted Stock or Performance Shares may from time to time be granted;
          (b) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock, Unrestricted Stock or Performance
Shares, or any combination thereof, are to be granted to one or more persons
eligible to receive Awards under Article V;
          (c) to determine the number of shares of Common Stock to be covered by
each Award granted hereunder; and
          (d) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, the option price, the option term, and provisions relating to any
restriction or limitation, any vesting schedule or acceleration, any performance
guidelines or criteria or any forfeiture restrictions or waiver provisions of
the Award), and any conditions (in addition to those contained in this Plan) on
the exercisability of all or any part of an Option or on the transferability or
forfeitability of Restricted Stock. Notwithstanding any such conditions, the
Committee may, in its discretion at any time, accelerate the time at which any
Option may be exercised or the time at which Restricted Stock may become
transferable or nonforfeitable.
     3.3 Guidelines. Subject to Article IX hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem advisable; to
interpret the terms and provisions of the Plan and any Award granted under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The express grant in the Plan of any specific power
to

4



--------------------------------------------------------------------------------



 



the Committee shall not be construed as limiting any other power or authority of
the Committee. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award in the manner and to the
extent it shall deem necessary or advisable to carry out the purposes of the
Plan. Notwithstanding the foregoing, no action of the Committee under this
Section 3.3 shall impair the rights of any Participant without the Participant’s
consent, unless otherwise required by law.
     A majority of the entire Committee shall constitute a quorum, and the
action of a majority of the members present at any meeting at which a quorum is
present shall be deemed the action of the Committee. In addition, any decision
or determination reduced to writing and signed by all of the members of the
Committee shall be fully as effective as if it had been made by a majority vote
at a meeting duly called and held. Subject to the provisions of this Plan and
the Company’s Bylaws, and to any terms and conditions prescribed by the Board,
the Committee may make such additional rules and regulations for the conduct of
its business as it shall deem advisable. The Committee shall hold meetings at
such times and places as it may determine.
     3.4 Decisions Final. Any decision, interpretation or other action made or
taken in good faith by the Committee arising out of or in connection with the
Plan shall be final, binding and conclusive on the Company, all Participants and
their respective heirs, executors, administrators, successors and assigns.
Article IV
Share Limitation
     4.1 Shares. The maximum aggregate number of shares of Common Stock that may
be issued under the Plan is 5,100,000 (subject to increase or decrease pursuant
to Section 4.3), which may be either authorized and unissued shares of Common
Stock or authorized and issued shares of Common Stock reacquired by the Company;
provided that any grant of Performance Shares, Restricted Stock or Unrestricted
Stock under the Plan on or after October 26, 2005 will be counted against the
maximum aggregate number of shares issuable under the Plan as two shares of
Common Stock for every one share of Common Stock subject thereto. If any Option
granted under the Plan shall expire, terminate or be canceled for any reason
without having been exercised in full, the number of shares of Common Stock not
purchased under such Option shall again be available for the purposes of the
Plan. Further, if any [Performance Shares are unearned or forfeited, or] shares
of Restricted Stock are forfeited, the shares subject to the portion of such
Award unearned or forfeited, as the case may be, shall again be available under
the Plan; provided that, to the extent that a share of Common Stock that was
subject to an Award that counted as two shares against the maximum aggregate
number of shares issuable under the Plan is recycled back into the Plan, the
Plan will be credited with two shares. Notwithstanding anything to the contrary
in this Section 4.1, (i) should the exercise price of a Stock Option be paid
with shares of Common Stock or by reducing the number of shares of Common Stock
issuable upon such exercise, or (ii) should shares of Common Stock otherwise
issuable under the Plan be paid in cash or withheld by the Company in
satisfaction of the withholding taxes incurred in connection with the exercise
of a Stock Option or the vesting of an Award, then the number of shares of
Common Stock available for issuance under the Plan shall be reduced by the gross
number of shares for which the Stock Option is exercised or which vest under the
Award,

5



--------------------------------------------------------------------------------



 



and not by the net number of shares of Common Stock issued to the holder of such
Stock Option or Award.
     4.2 Individual Limit. No Employee may be granted Awards covering more than
500,000 shares of Common Stock (subject to increase or decrease pursuant to
Section 4.3) during any calendar year.
     4.3 Changes. In the event of any merger, reorganization, consolidation,
recapitalization, dividend (other than a regular cash dividend), stock split, or
other change in corporate structure affecting the Common Stock, such
substitution or adjustment shall be made in the maximum aggregate number of
shares which may be issued under the Plan, the maximum number of shares with
respect to which Awards may be granted to any individual during any year, the
number and option price of shares subject to outstanding Options, and the number
of shares subject to other outstanding Awards, as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the number
of shares subject to any Award shall always be a whole number.
Article V
Eligibility
     5.1 Awards to Employees. All officers and other Employees of the Company
and its Subsidiaries are eligible to be granted Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock, Unrestricted Stock or Performance
Shares under the Plan. A Director who is an Employee of the Company or a
Subsidiary shall be eligible to receive Awards pursuant to this Article V.
Article VI
Stock Options
     6.1 Options. Each Stock Option granted under the Plan shall be either an
Incentive Stock Option or a Non-Qualified Stock Option.
     6.2 Grants. The Committee shall have the authority to grant to any person
eligible under Section 5.1 one or more Incentive Stock Options, Non-Qualified
Stock Options, or both types of Stock Options. To the extent that any Stock
Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof which does not qualify as an Incentive Stock
Option shall constitute a separate Non-Qualified Stock Option.
     6.3 Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Stock Option under such Section 422 of the Code.

6



--------------------------------------------------------------------------------



 



     6.4 Terms of Options. Options granted under the Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
          (a) Stock Option Certificate. Each Stock Option shall be evidenced by,
and subject to the terms of, a Stock Option Certificate evidencing the Stock
Option grant. The Stock Option Certificate shall specify whether the Option is
an Incentive Stock Option or a Non-Qualified Stock Option, the number of shares
of Common Stock subject to the Stock Option, the option price, the option term,
and the other terms and conditions applicable to the Stock Option.
          (b) Option Price. Subject to subsection (m) below, the option price
per share of Common Stock purchasable upon exercise of a Stock Option shall be
determined by the Committee at the time of grant, but shall be not less than
100% of the Fair Market Value of the Common Stock on the Date of Grant.
          (c) Option Term. Subject to subsection (m) below, the term of each
Stock Option shall be fixed by the Committee at the time of grant, but no Stock
Option granted prior to September 20, 2005 shall be exercisable more than ten
years after the date it is granted and no Stock Option granted on or after
September 20, 2005 shall be exercisable more than seven years after the date it
is granted.
          (d) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant; provided, however, that the Committee may waive
any installment exercise or waiting period provisions, in whole or in part, at
any time after the Date of Grant, based on such factors as the Committee shall
deem appropriate in its sole discretion.
          (e) Method of Exercise. Subject to such installment exercise and
waiting period provisions as may be imposed by the Committee, Stock Options may
be exercised in whole or in part at any time during the option term by
delivering to the Company written notice of exercise specifying the number of
shares of Common Stock to be purchased and the option price therefor. The notice
of exercise shall be accompanied by payment in full of the option price and, if
requested, by the representation described in Section 11.2. Payment of the
option price may be made (i) in cash or by check payable to the Company,
(ii) unless otherwise determined by the Committee on or after the Date of Grant,
in shares of Common Stock duly owned by the Participant (and for which the
Participant has good title free and clear of any liens and encumbrances) or
(iii) in the case of an Option that is not an Incentive Stock Option, unless
otherwise determined by the Committee on or after the Date of Grant, by
reduction in the number of shares of Common Stock issuable upon such exercise,
based, in each case, on the Fair Market Value of the Common Stock on the date of
exercise. Upon satisfaction of the conditions provided herein, a stock
certificate representing the number of shares of Common Stock to which the
Participant is entitled shall be issued and delivered to the Participant,
subject to Section 11.3. For the purpose of assisting a Participant to exercise
an Option, the Company may, in the discretion of the Board, make loans to the
Participant or guarantee loans made by third parties to the Participant, in
either case on such terms and conditions as the Board may authorize. Nothing
contained in this Plan shall prevent or prohibit a Participant from exercising
his or her Options under a broker-facilitated cashless exercise transaction.

7



--------------------------------------------------------------------------------



 



          (f) Death. Unless otherwise determined by the Committee on or after
the Date of Grant, in the event of a Participant’s Termination of Employment by
reason of death, any Stock Option held by such Participant which was exercisable
on the date of death may thereafter be exercised by the legal representative of
the Participant’s estate until the earlier of one year after the date of death
or the expiration of the stated term of such Stock Option, and any Stock Option
not exercisable on the date of death shall be forfeited.
          (g) Disability. Unless otherwise determined by the Committee on or
after the Date of Grant, in the event of a Participant’s Termination of
Employment by reason of Disability, any Stock Option held by such Participant
which was exercisable on the date of such Termination of Employment may
thereafter be exercised by the Participant until the earlier of one year after
such date or the expiration of the stated term of such Stock Option, and any
Stock Option not exercisable on the date of such Termination of Employment shall
be forfeited. If the Participant dies during such one-year period, any
unexercised Stock Options held by the Participant at the time of death may
thereafter be exercised by the legal representative of the Participant’s estate
until the earlier of one year after the date of the Participant’s death or the
expiration of the stated term of such Stock Option. If an Incentive Stock Option
is exercised after the expiration of the exercise period that applies for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.
          (h) Termination of Employment. Subject to Section 11.4, in the event
of a Participant’s Termination of Employment by reason of retirement or for any
reason other than death or Disability, all Stock Options held by such
Participant that were exercisable on the date of such Termination of Employment
may be exercised by the Participant at any time during the longer of: (i) the
three (3) month period after his or her Termination of Employment; or (ii) in
the case of an Option that is not an Incentive Stock Option and in the sole
discretion of the Committee and as long as such change does not have an adverse
affect under Section 409A of the Code, if, at the time of the Participant’s
Termination of Employment, the Participant is engaged as a consultant by the
Company, the period during which the Participant is engaged as a consultant by
the Company but not to exceed twelve (12) months after the Participant’s
Termination of Employment; provided, however, that if the Committee shall
determine that the Employee’s employment was terminated for conduct that in the
judgment of the Committee involves dishonesty or action by the Employee that is
detrimental to the best interest of the Company, all Stock Options held by the
Employee on the date of such Termination of Employment shall be forfeited.
Notwithstanding anything to the contrary in this Subsection, but subject to the
last sentence of this Subsection, a Stock Option shall not terminate upon a
Participant’s Termination of Employment if at the time thereof the Participant
serves as a Director of the Company or its successor. In such event, once the
Participant ceases to be a Director of the Company or its successor, all Stock
Options held by such Participant that were exercisable on the date the
Participant ceased to be a Director may be exercised by the Participant at any
time during the three month period after the Participant ceases to be a
Director. Notwithstanding anything to the contrary in this Subsection, no Stock
Option may be exercised after the expiration of the stated term of such Stock
Option.
          (i) Change of Control. Notwithstanding the provisions of Section 4.3,
in the event of a Change of Control, all outstanding Stock Options shall
immediately become fully exercisable, and upon payment by the Participant of the
option price (and, if requested, delivery of the representation described in
Section 11.2), a stock certificate representing the Common

8



--------------------------------------------------------------------------------



 



Stock covered thereby shall be issued and delivered to the Participant. This
Section 6.4(i) shall apply to any outstanding Stock Options which are Incentive
Stock Options to the extent permitted by Code Section 422(d), and any
outstanding Incentive Stock Options in excess thereof shall, immediately upon
the occurrence of such a Change of Control be treated for all purposes of the
Plan as Non-Qualified Stock Options and shall be immediately exercisable as set
forth in this Section 6.4(i).
          (j) Merger and Other Fundamental Transactions. In the event the
Company is succeeded by another company in a reorganization, merger,
consolidation, acquisition of property or stock, separation or liquidation, the
successor company shall assume all of the outstanding Options granted under this
Plan or shall substitute new options for them, which shall provide that each
Participant, at the same cost, shall be entitled upon the exercise of each such
option to receive such securities as the Board of Directors (or equivalent
governing body) of the succeeding, resulting or other company shall determine to
be equivalent, as nearly as practicable, to the nearest whole number and class
of shares of stock or other securities to which the Participant would have been
entitled under the terms of the agreement governing the reorganization, merger,
consolidation, acquisition of property or stock, separation or liquidation as
if, immediately prior to such event, the Participant had been the holder of
record of the number of shares of Common Stock which were then subject to the
outstanding Option granted under this Plan.
          (k) Non-Transferability of Options. No Stock Option shall be
transferable by the Participant otherwise than by will or by the laws of descent
and distribution, to the extent consistent with the terms of the Plan and the
Option, and all Stock Options shall be exercisable, during the Participant’s
lifetime, only by the Participant.
          (l) Incentive Stock Option Limitations. To the extent that the
aggregate Fair Market Value (determined as of the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other stock option plan of the Company or any subsidiary or parent corporation
(each within the meaning of Section 424 of the Code) exceeds $100,000, such
Options shall be treated as Options which are not Incentive Stock Options.
          (m) Ten-Percent Stockholder Rule. Notwithstanding any other provision
of the Plan to the contrary, no Incentive Stock Option shall be granted to any
person who, immediately prior to the grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any subsidiary or parent corporation (each within the meaning of
Section 424 of the Code), unless the option price is at least 110% of the Fair
Market Value of the Common Stock on the Date of Grant and the Option, by its
terms, expires no later than five years after the Date of Grant.
     Should the foregoing provisions not be necessary in order for the Stock
Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the stockholders of the Company.
     6.5 Rights as Stockholder. A Participant shall not be deemed to be the
holder of Common Stock, or to have any of the rights of a holder of Common
Stock, with respect to shares

9



--------------------------------------------------------------------------------



 



subject to the Option, unless and until the Option is exercised and a stock
certificate representing such shares of Common Stock is issued to the
Participant.
Article VII
Performance Shares
     7.1 Award of Performance Shares. The Committee shall have the authority to
award Performance Shares to any person eligible under Section 5.1. The Committee
shall determine the eligible Employees to whom, and the time or times at which,
Performance Shares shall be awarded, the number of Performance Shares to be
awarded to any Employee, the duration of the Performance Period with respect to
each Performance Shares Award, the medium of payment upon vesting and the other
terms and conditions of the Performance Shares Award, including those set forth
in Section 7.2.
     7.2 Terms and Conditions. Performance Shares awarded pursuant to this
Article VII shall be subject to the following terms and conditions and such
other terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem desirable:
          (a) Performance Period. At the time of a Performance Shares Award, the
Committee, in its sole discretion, shall establish a Performance Period of not
less than (1) year nor more than five (5) years, commencing on the Date of Grant
of the Performance Shares Award.
          (b) Performance Goals. A Performance Shares Award will vest and be
earned based on the attainment of one or more identified Performance Goals
determined by the Committee. The Performance Goals (although their measurement,
including adjustments, if any, as permitted under Subsection 7.2(c), will not
occur until after the expiration of the applicable Performance Period) must be
met during the continuance of the Participant’s employment with the Company or
any Subsidiary, prior to the expiration of the applicable Performance Period.
Performance Goals may vary among Participants and among Performance Shares
Awards to a Participant.
          (c) Revisions for Significant Events. When circumstances occur
(including, but not limited to, unusual or nonrecurring events, changes in tax
laws or accounting principles or practices) that cause any Performance Goal to
be inappropriate in the judgment of the Committee, the Committee may make such
changes as it deems equitable in recognition of any unforeseen events or changes
in circumstances or changed business or economic conditions, as long as any such
changes are consistent with Section 162(m) of the Code.
          (d) Performance Shares Award Commitment. Each Performance Shares Award
shall be evidenced by, and subject to the terms of, a Performance Shares Award
Commitment. The Performance Shares Award Commitment shall specify the number of
shares of Common Stock subject to the Performance Shares Award, the medium of
payment, the applicable Performance Period and the other terms and conditions
applicable to such Performance Shares Award.
          (e) Changes. If any change is made in the Common Stock by reason of
any merger, consolidation, reorganization, recapitalization, stock dividend,
split up, combination of

10



--------------------------------------------------------------------------------



 



shares, exchange of shares, change in corporate structure, or otherwise, the
Committee shall be entitled to determine the impact of such event on outstanding
Performance Shares Awards, and to make adjustments to each Performance Shares
Award to the extent necessary to provide that the Participant receive, to the
extent possible, equivalent rights under such Performance Shares Award after
consummation of such event.
          (f) Achievement of Performance Goals. Within a period of time
determined by the Committee, but not to exceed 90 days after the end of a
Performance Period, the Committee will determine if the applicable Performance
Goals were met with respect to applicable Performance Shares Awards. If the
Committee certifies in writing, after the expiration of the Performance Period,
that the Performance Goals specified in a Performance Shares Award Commitment
and all other material terms of the Award have been satisfied, the Performance
Shares Award shall be vested and earned in accordance with such Committee
certification.
          (g) Payment of Performance Shares Awards. Payment of a vested, earned
Performance Shares Award shall be made either in shares of Common Stock, or in
cash, or in some combination thereof, as determined by the Committee. The medium
of payment shall be set forth in the Committee’s resolution granting the
Performance Shares Award and in the Performance Shares Award Commitment with the
Participant. For an earned Performance Shares Award, or portion thereof, to be
settled through the issuance of shares of Common Stock, the number of shares
delivered shall be equal to the number of applicable Performance Shares earned.
The holder may elect to reduce this amount by the number of shares of Common
Stock which have, on the date the Performance Shares Award is settled, a Fair
Market Value equal to the applicable federal, state and local withholding tax
due on the receipt of the Common Stock, in lieu of making a cash payment equal
to the amount of such withholding tax due. For an earned Performance Shares
Award, or portion thereof, to be settled in cash, the amount of cash paid shall
be equal to the number of applicable Performance Shares earned multiplied by the
Fair Market Value of a share of Common Stock on such date following the lapse of
the Performance Period and the satisfaction of any other applicable conditions
established by the Committee at the time of grant, that the Participant first
becomes entitled to receive such payment. Such amount will be reduced by
applicable federal, state and local withholding tax due. For any earned
Performance Shares Award paid in cash, the shares of Common Stock designated in
the Performance Shares Award shall be deemed to have been issued for purposes of
Section 4.1 hereof.
     7.3 Death or Disability. Subject to the provisions of this Plan and the
Performance Shares Award Commitment, in the event of the death or Disability of
a Participant, the Participant or the Participant’s estate, as the case may be,
shall be entitled to receive, at the expiration of the Performance Period, a
percentage of Performance Shares that is equal to the percentage of the
Performance Period that had elapsed as of the date of death or date on which
such Disability commenced (as determined by the Committee in its sole
discretion); provided that the Committee, in its sole discretion, determines
that the conditions specified in the Performance Shares Awards Commitment have
been satisfied. Payment of such portion of the Performance Shares Award shall be
made to the Participant or the Participant’s estate, as the case may be, in
accordance with this Article VII.

11



--------------------------------------------------------------------------------



 



     7.4 Change of Control. At the time a Performance Shares Award is made by
the Committee, the Committee shall be entitled, notwithstanding the provisions
of Section 4.3, to provide for different terms and provisions in the event of a
Change in Control, including, but not limited to, the authority to provide for
the settlement of a Performance Shares Award, regardless of whether the
applicable Performance Period has expired or whether the applicable Performance
Goals have been met.
     7.5 Termination of Employment. Subject to Sections 7.4 and 11.4, in the
event of a Participant’s Termination of Employment by reason of retirement or
for any reason other than death or Disability, all Performance Shares Awards
held by such Participant that were earned on the date of such Termination of
Employment will be paid to the Participant; provided, however, that if the
Committee shall determine that the Employee’s employment was terminated for
conduct that in the judgment of the Committee involves dishonesty or action by
the Employee that is detrimental to the best interest of the Company, all earned
but unpaid Performance Shares held by the Employee on the date of such
Termination of Employment shall be forfeited. Notwithstanding anything to the
contrary in this Subsection, a Performance Shares Award shall not terminate upon
a Participant’s Termination of Employment if at the time thereof the Participant
serves as a Director of the Company or its successor, in which event the
Performance Shares Awards shall terminate if the Participant ceases to be a
Director of the Company or its successor, and any earned Performance Shares
Award will be then paid in accordance with this Subsection.
Article VIII
Restricted and Unrestricted Stock
     8.1 Awards of Restricted Stock. The Committee shall have the authority to
grant to any person eligible under Section 5.1 one or more Restricted Stock
Awards. The Committee shall determine the eligible Employees to whom, and the
time or times at which, grants of Restricted Stock will be made, the number of
shares to be awarded, the time or times within which such Awards may be subject
to forfeiture, the vesting schedule and rights to acceleration thereof, and the
other terms and conditions of the Awards in addition to those set forth in
Section 8.2.
     8.2 Terms and Conditions. Restricted Stock shall be subject to the
following terms and conditions and such other terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
          (a) Restricted Stock Agreement. Each Restricted Stock Award shall be
evidenced by, and subject to the terms of, a Restricted Stock Agreement executed
by the Company and the Participant. The Restricted Stock Agreement shall specify
the number of shares of Common Stock subject to the Award, the time or times
within which such Restricted Stock is subject to forfeiture and the other terms,
conditions and restrictions applicable to such Award.
          (b) Stock Certificate. Subject to Section 11.3, when the restrictions
applicable to a Restricted Stock Award, or any portion thereof, lapse, a stock
certificate representing the number of shares of Common Stock covered by such
Restricted Stock Award, or portion thereof,

12



--------------------------------------------------------------------------------



 



shall be issued and delivered to the Participant. A Participant shall not be
deemed to be the holder of Common Stock, or to have any of the rights of a
holder of Common Stock, with respect to shares of Restricted Stock subject to
the Award, unless and until the forfeiture restrictions lapse and a stock
certificate representing such shares of Common Stock is issued to the
Participant.
          (c) Restriction Period. Subject to the provisions of the Plan and the
Restricted Stock Agreement, shares of Restricted Stock will be forfeited to the
Company in the event of a Participant’s Termination of Employment during a
period (not to exceed five years) set by the Committee commencing with the date
of such Award (the “Restriction Period”). Subject to the provisions of the Plan,
the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may waive such restrictions, in whole or in
part, at any time, based on such factors as the Committee shall deem appropriate
in its sole discretion.
          (d) Termination of Employment. Subject to Section 11.4, in the event
of a Participant’s Termination of Employment prior to the expiration of the
Restriction Period, then he or she shall forfeit all of his or her Restricted
Stock with respect to which the Restriction Period has not yet expired;
provided, however, that the terms of the Restricted Stock Agreement, in the
discretion of the Committee and pursuant to such terms and conditions as it may
impose, may provide: (i) that, if such Employee’s employment is terminated for
any reason other than conduct that in the judgment of the Committee involves
dishonesty or action by the Employee that is detrimental to the best interests
of the Company, then the Restricted Stock or any related compensation deferral
or a portion thereof shall not be forfeited; (ii) that, if such Employee’s
employment is terminated on account of Disability, then the Employee shall not
forfeit his or her Restricted Stock or any related compensation deferral or a
portion thereof; and (iii) that, if such Employee dies while employed by the
Company or any of its Subsidiaries, then his or her Restricted Stock or any
related compensation deferral or a portion thereof is not forfeited.
          (e) Changes. If any change is made in the Common Stock by reason of
any merger, consolidation, reorganization, recapitalization, stock dividend,
split up, combination of shares, exchange of shares, change in corporate
structure, or otherwise, then any shares or other securities of the Company or
succeeding, resulting or other company to be received by the Employee under the
Restricted Stock Agreement shall be subject to the same restrictions applicable
to the Restricted Stock.
     8.3 Unrestricted Stock. The Committee shall have the authority to grant to
any person eligible under Section 5.1 one or more Unrestricted Stock Awards.
Each Employee who is awarded Unrestricted Stock shall receive an Unrestricted
Stock Agreement from the Company in a form specified by the Committee and
containing the terms and conditions of the award and such other matters,
consistent with this Plan, as the Committee, in its sole discretion, shall
determine at the time the Award is made. Such conditions may include, but shall
not be limited to, the deferral of a percentage of the Employee’s annual cash
compensation, not including dividends paid on the Unrestricted Stock, if any, to
be applied toward the purchase of Unrestricted Stock upon such terms and
conditions, including such discounts, as may be set forth in the Unrestricted
Stock Agreement. Upon the issuance of Unrestricted Stock to an Employee
hereunder, the Employee shall have the entire beneficial ownership and all the
rights and privileges of a stockholder with respect to the Unrestricted Stock
awarded to him or her, including the right to receive dividends and the right to
vote such Unrestricted Stock. Subject to

13



--------------------------------------------------------------------------------



 



Section 11.3, each Employee who is awarded Unrestricted Stock may, but need not,
be issued a stock certificate in respect of such shares of Unrestricted Stock.
Article IX
Termination or Amendment
     9.1 Termination or Amendment of Plan. The Committee may at any time amend,
discontinue or terminate the Plan or any part thereof (including any amendment
deemed necessary to ensure that the Company may comply with any regulatory
requirement referred to in Article XI) or amend any Award previously granted,
prospectively or retroactively (subject to Article IV); provided, however, that,
(i) unless otherwise required by law, the rights of a Participant with respect
to Awards granted prior to such amendment, discontinuance or termination may not
be impaired without the consent of such Participant; (ii) except as otherwise
provided in Section 4.3 hereof, the Committee shall not reduce the exercise
price of Stock Options previously awarded to any Participant, whether through
amendment, cancellation and replacement grant, or any other means, without prior
stockholder approval; and (iii) the Company will seek the approval of the
Company’s stockholders for any amendment if such approval is necessary to comply
with the Code, Federal or state securities laws or any other applicable laws or
regulations, including the Marketplace Rules of the National Association of
Securities Dealers, Inc.
Article X
Unfunded Plan
     10.1 Unfunded Plan. The Plan is intended to constitute an “unfunded” plan
for incentive compensation. With respect to any payment not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.
Article XI
General Provisions
     11.1 Nonassignment. Except as otherwise provided in the Plan, any Award
granted hereunder and the rights and privileges conferred thereby shall not be
sold, transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise), and shall not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of an Award, right or privilege contrary to the
provisions hereof, or upon the levy of any attachment or similar process
thereon, such Award and the rights and privileges conferred hereby shall
immediately terminate and the Award shall immediately be forfeited to the
Company.
     11.2 Legend. The Committee may require each person acquiring shares
pursuant to an Award to represent to the Company in writing that the Participant
is acquiring the shares without a view to distribution thereof. The stock
certificates representing such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.

14



--------------------------------------------------------------------------------



 



     All certificates representing shares of Common Stock delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
stock market upon which the Common Stock is then listed or traded, any
applicable Federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     11.3 Uncertificated Shares. Each Employee who exercises an Option to
acquire Common Stock, is issued Common Stock upon the vesting of a Performance
Shares Award or is awarded Restricted Stock or Unrestricted Stock may, but need
not, be issued a stock certificate in respect of the Common Stock so acquired. A
“book entry” (i.e., a computerized or manual entry) shall be made in the records
of the Company to evidence the issuance of shares of Common Stock to an Employee
where no certificate is issued in the name of the Employee. Such Company
records, absent manifest error, shall be binding on Employees. In all instances
where the date of issuance of shares may be deemed significant but no
certificate is issued in accordance with this Section 11.3, the date of the book
entry shall be the relevant date for such purposes.
     11.4 Forfeiture for Competition. If a Participant in this Plan provides
services to a competitor of the Company or any of its subsidiaries, whether as
an employee, officer, director, independent contractor, consultant, agent or
otherwise, such services being of a nature that can reasonably be expected to
involve the skills and experience used or developed by the Participant while an
Employee, and the Committee determines, in its sole discretion, that the
provision of such services constitutes a breach of the Participant’s non-compete
agreement with the Company, then that Participant’s rights to any Awards
hereunder shall automatically be forfeited.
     11.5 Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
     11.6 No Right to Employment. Neither the Plan nor the grant of any Award
hereunder shall give any Participant or other Employee any right with respect to
continuance of employment by the Company or any Subsidiary, nor shall the Plan
impose any limitation on the right of the Company or any Subsidiary by which a
Participant is employed to terminate such Participant’s employment at any time.
     11.7 Withholding of Taxes. The Company shall have the right to reduce the
number of shares of Common Stock otherwise deliverable pursuant to an Award
under this Plan by an amount that would have a Fair Market Value equal to the
minimum amount of all Federal, state and local taxes required to be withheld, or
to deduct the amount of such taxes from any cash payment otherwise to be made to
the Participant. In connection with such withholding, the Committee may make
such arrangements as are consistent with the Plan as it may deem appropriate.

15



--------------------------------------------------------------------------------



 



     11.8 Listing and Other Conditions.
          (a) If the Common Stock is listed on a national securities exchange or
The Nasdaq Stock Market, the issuance of any shares of Common Stock pursuant to
an Award shall be conditioned upon such shares being listed on such exchange or
The Nasdaq Stock Market. The Company shall have no obligation to issue any
shares of Common Stock unless and until such shares are so listed, and the right
to exercise any Option or vest in any Restricted Stock shall be suspended until
such listing has been effected.
          (b) If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Award is or may in
the circumstances be unlawful or result in the imposition of excise taxes under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act of 1933, as amended, or otherwise with respect to shares of
Common Stock or Awards, and the right to exercise any Option or vest in any
Restricted Stock shall be suspended until, in the opinion of such counsel, such
sale or delivery shall be lawful or shall not result in the imposition of excise
taxes.
          (c) Upon termination of any period of suspension under this
Section 11.8, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Option.
     11.9 Governing Law. The Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of laws principles thereof.
     11.10 Construction. Wherever any words are used in the Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.
     11.11 Liability of the Board and the Committee. No member of the Board or
the Committee nor any Employee of the Company or any of its subsidiaries shall
be liable for any act or action hereunder, whether of omission or commission, by
any other member or Employee or by any agent to whom duties in connection with
the administration of the Plan have been delegated or, except in circumstances
involving bad faith, gross negligence or fraud, for anything done or omitted to
be done by himself.
     11.12 Other Benefits. No payment pursuant to an Award shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary nor affect any benefits under any other benefit plan
now or hereafter in effect under which the availability or amount of benefits is
related to the level of compensation.
     11.13 Costs. The Company shall bear all expenses incurred in administering
the Plan, including expenses related to the issuance of Common Stock pursuant to
Awards.

16



--------------------------------------------------------------------------------



 



     11.14 Severability. If any part of the Plan shall be determined to be
invalid or void in any respect, such determination shall not affect, impair,
invalidate or nullify the remaining provisions of the Plan which shall continue
in full force and effect.
     11.15 Successors. The Plan shall be binding upon and inure to the benefit
of any successor or successors of the Company.
     11.16 Headings. Article and section headings contained in the Plan are
included for convenience only and are not to be used in construing or
interpreting the Plan.
Article XII
Term of Plan
     12.1 Effective Date. The Plan shall be effective as of the Effective Date,
but the grant of any Award hereunder is subject to the express condition that
the Plan be approved by the stockholders of the Company within 12 months after
the Effective Date.
     12.2 Termination Date. Unless sooner terminated, the Plan shall terminate
ten years after the Effective Date and no Awards may be granted thereafter.
Termination of the Plan shall not affect Awards granted before such date.
As originally adopted by the Board by unanimous written consent dated
September 14, 1999 and approved by the stockholders at the Annual Meeting held
on October 28, 1999.
As revised by the Board by unanimous written consent dated September 21, 2000
and approved by the stockholders at the Annual Meeting held on October 26, 2000
— the first sentence of Section 4.1 was amended to increase the maximum
aggregate number of shares of Common Stock that may be issued under the Plan
from 1,000,000 to 2,000,000.
As revised by the Board at its October 26, 2000 meeting to clarify the “Change
of Control” definition.
As revised by the Board by unanimous written consent dated September 5, 2001 and
approved by the stockholders at the Annual Meeting held on October 25, 2001 —
the first sentence of Section 4.1 was amended to increase the maximum aggregate
number of shares of Common Stock that may be issued under the Plan from
2,000,000 to 3,000,000.
As revised by the Board at its meeting held February 19, 2002 – sentence was
added to the end of Section 6.4(h), “Termination of Employment”, regarding
termination of options if optionee continues as a Director.
As revised by the Board at its meeting held September 12, 2002 and approved by
the stockholders at the Annual Meeting held on October 24, 2002 — the first
sentence of Section 4.1 was amended to increase the maximum aggregate number of
shares of Common Stock that may be issued under the Plan from 3,000,000 to
4,000,000.
As revised by the Board at its meeting held September 5, 2003 and approved by
the stockholders at the Annual Meeting held on October 30, 2003 – the first
sentence of Section 4.1 was amended to increase the maximum aggregate number of
shares of Common Stock that may be issued under the Plan from 4,000,000 to
4,900,000.
As revised by the Board at its meeting held October 30, 2003 to remove the
provisions vesting sole authority in the Board to grant Awards to Reporting
Persons and to amend the definition of Committee.

17



--------------------------------------------------------------------------------



 



As revised by the Board at its meeting held September 9, 2004 and approved by
the stockholders at the Annual Meeting held on October 27, 2004 to include
provisions providing for the grant of Performance Shares under the Plan.
As revised by the Board by unanimous written consent dated September 20, 2005 to
require stockholder approval of any reduction of the exercise price of
outstanding Stock Options, to limit the term of Stock Options granted on or
after September 20, 2005 to a maximum of seven years, to require that the
exercise price of any Stock Options granted under the Plan be no less than 100%
of the Fair Market Value of the Common Stock on the date of grant, to clarify
that the number of shares of common stock available for issuance under the Plan
will be reduced by the gross, not net, number of shares of common stock subject
to Awards, and to make certain technical amendments to the Plan to comply with
Section 409A of the Code.
As revised by the Board by unanimous written consent dated September 20, 2005
and approved by the stockholders at the Annual Meeting held on October 26, 2005
to amend Section 4.1 to increase the maximum aggregate number of shares of
Common Stock that may be issued under the Plan from 4,900,000 to 5,100,000 and
to provide that any grant of [Performance Shares], Restricted Stock Or
Unrestricted Stock under the Plan on or after October 26, 2005 will be counted
against the Plan’s share reserve as two shares for every one share subject to
such Award and to amend Section 6.4(h) to extend the period during which vested
Stock Options may be exercised following an optionee’s termination of employment
if the optionee is engaged as a consultant by the Company following his or her
termination.

18